UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 05-1907



DREAMA GOUGE,         d/b/a   Lifestyle   Furniture,
Incorporated,

                                                  Plaintiff - Appellant,

             versus


PENN AMERICA INSURANCE COMPANY,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-04-1083-2)


Submitted:    January 19, 2006                 Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dreama Gouge, Appellant Pro Se. Ancil Glenn Ramey, Angela D.
Herdman, STEPTOE & JOHNSON, Charleston, West Virginia; Anders W.
Lindberg, STEPTOE & JOHNSON, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dreama   Gouge   appeals   the   district   court’s   order

dismissing her civil action.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Gouge v. Penn America Ins. Co., No.

CA-04-1083-2 (S.D.W. Va. July 12, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                - 2 -